DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 11/17/2020.
Claims 1, 8, 10, 14, and 20 have been amended.
Claims 22 – 24 are new.
Claim 18 is canceled.
Claims 1 – 17, 19 – 24 are pending for consideration. 


Response to Arguments
The rejections under 35 U.S.C. 112(b) have been withdrawn based on the amendments filed on 11/17/2020.
Applicant’s arguments with respect to claims 1 – 17 and 19 – 21 have been fully considered but they are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, 11 – 17, and 19 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Avital et al (US 2019/0028263) (hereafter Avital) in view of Rice et al. (2020/0028900) (hereafter Rice), and in view of Ishida et al. (US 2002/0011827) (hereafter Ishida),.

Regarding claim 1 Avital teaches: A safety-security system, comprising: a first computational device configured to receive at least one input and to generate a first output based on the at least one input, (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer”);
Avital fails to explicitly teach:  wherein the first computational device is configured to generate the first output by performing a first computation that converts the at least one input to the first output, where the first computation is based on a first set of instructions defined by first firmware stored on the first computational device; a second computational device configured to receive the at least one input and to generate a second output based on the at least one input, the second computational device is configured to generate the second output by performing a second computation that converts the at least one input to the second output, where the second computation is based on a second set of instructions defined by second firmware stored on the second computational device; 
Rice from the analogous technical field teaches: wherein the first computational device is configured to generate the first output by performing a first computation that converts the at least one input to the first output, where the first computation is based on a first set of instructions defined by first firmware stored on the first computational device (Rice, in Para. [0034] discloses “It should be noted that once established, the instructions (e.g., broadly first or second instructions) may be sent via the peer-to-peer network to reach such peering devices.” Rice, in Para. [0046] discloses “the processing system establishes the peer-to-peer network via an instruction (e.g., first instruction) to at least one of the first of the plurality of peering devices or the second of the plurality of peering devices.” Rice, in Para. [0058] discloses “the computing system 300 comprises one or more hardware processor elements 302 (e.g., a central processing unit (CPU), a microprocessor, or a multi-core processor), a memory 304 (e.g., random access memory (RAM) and/or read only memory (ROM)), a module 305 for establishing a peer-to-peer network for rerouting network traffic of a telecommunication network during a network disruption and various input/output devices 306” Rice, in Para. [0056] discloses “functions or operations of the method 200 may include a storing, displaying and/or outputting step as required for a particular application.”) a second computational device configured to receive the at least one input and to generate a second output based on the at least one input, the second computational device is configured to generate the second output by performing a second computation that converts the at least one input to the second output, where the second computation is based on a second set of instructions defined by second firmware stored on the second computational device (Rice, in Para. [0045] discloses “the processing system identifies a second peering device of the plurality of peering devices having a connection to the second device of the telecommunication network.” Rice, in Para. [0046] discloses “the at least one of the first of the plurality of peering devices or the second of the plurality of peering devices may communicate (e.g., using the same first instruction or a new second instruction) with other peering devices of the plurality of peering devices” Rice, in Para. [0050] discloses “the processing system may transmit an instruction to the at least one other of the peering devices to configure the at least one other of the peering devices to operate as the VNF. The instruction may indicate to the peering device where and/or how to obtain a configuration code for the VNF, may indicate to the peering device that configuration code will be provided via the processing system and/or from another source”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, in view of the teaching of Rice which discloses configurations and operations of a first and a second computational devices followed the appropriate instructions in order to improve control over computations in security system (Rice, [0034, 0045, 0046, 0050, 0056]).
Avital further teaches: a random sequence generator configured to generate a random bit sequence; a random delay selector configured to determine a random delay based on the random bit sequence; (Examiner note: the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0115] discloses “The embodiments presented here perform Randomized Multi Topology and Timing Logic (RMT2L). The RMT2L approach is based on random selection between two topologies, static and dynamic” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”); a first random delay circuit coupled to an input of the first computational device and configured to receive the at least one input and the random delay, and to delay outputting the at least one input to the first computational device based on the random delay; a second random delay circuit coupled to an output of the second computational device and configured to receive the second output and the random delay, and to delay (Avital, in Para. [0115] discloses “The construction of the RMT2L units and their utilization in a sophisticated random-delay and random-topology scheme results in a powerful high-immunity PA hardware.” Avital, in Para. [0140] discloses “two RMT2L units (510 and 520) are placed inside the logic path. As may be seen, these units are connected to the outputs of different standard gates at different locations, and they each have two control signals (CLK and RND) which are governed externally”);
Avital as modified fails to explicitly teach: andPage 2 of 14Attorney Docket No.: INF-2018P51224US a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.
Ishida from the analogous technical field teaches: and Page 2 of 14Attorney Docket No.: INF-2018P51224US a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output (Examiner note: the fault detection circuit based on specified input/output system block terminal interconnections is met by the fault detection method using coded logic units based on circuits configured of gates with specified input/output terminal interconnections with preset output delays) (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0106] discloses “Input terminals x1 and x2 are connected to two inputs of NAND gate GI, the output of which is connected through the signal node n, to the input of the inverter gate G2 and to one input of OR gate G3 . The output from the inverter gate G2 is connected through the node n2 to one input of AND gate G4 , and the output from the gate G3 is connected through the node n3 to the other input of AND gate G4 and to one input of AND gate G5.” Ishida, in Para. [0107] discloses “the gates G1, G2, G3, G4, G5, G6, and G7 have gate delays (propagation delays) equal to 1, 1, 3, 2, 1, 1 and 1, respectively” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses fault detection in the system using described gate input/output interconnection and comparative analysis of the outputs in order to improve system security against faults (Ishida, [0060, 0071, 0106, 0107]).

Regarding claim 2 Avital teaches: The safety-security system of claim 1, further comprising: a random output selector configured to receive the first output, the delayed second output, and the random bit sequence, and further configured to select a random output from among the first output and the delayed second output based on the random bit sequence, and to output the random output (Examiner note: the random output selector is met by the multiplexer control unit combined with the randomization element) (Avital, in Para. [0066] discloses “The control input of the first two-to-one multiplexer selects between the first and the second inputs of the first two-to-one multiplexer for outputting at the output of the first two-to-one multiplexer, and the control input of the second two-to-one multiplexer selects between the first and the second inputs of the second two-to-one multiplexer for outputting at the output of the second two-to-one multiplexer.” Avital, in Para. [0061] discloses “there is provided a randomization element which includes: a logic input for inputting a logic signal, a logic output for outputting the logic signal at a delay and a delay element.”).

Regarding claim 3 Avital teaches: The safety-security system of claim 2, wherein one of the first output and the second output is a master output, and the fault detection system further comprises: an output switch configured to receive a configuration signal and selectively output the random output from the random output selector or the master output as a system output based on the configuration signal (Examiner note: a master signal is met by the reference signal; as noted above the selector is met by the control unit of the input/output signals) (Avital, in Para. [0066] discloses “a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer. The control input of the first two-to-one multiplexer selects between the first and the second inputs of the first two-to-one multiplexer for outputting at the output of the first two-to-one multiplexer, and the control input of the second two-to-one multiplexer selects between the first and the second inputs of the second two-to-one multiplexer for outputting at the output of the second two-to-one multiplexer.”).

Regarding claim 4 Avital teaches: The safety-security system of claim 1, wherein: the random sequence generator is configured to generate a further random bit sequence (Examiner note: as noted above, the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”) and the random output selector is configured to receive the first output, the delayed second output, and the further random bit sequence, and is further configured to select a random output from among the first output and the delayed second output based on the further random bit sequence, and to output the random output (Examiner note: the RND is the random bit signal) (Avital, in Para. [0185] discloses “The S-box implementation contains the RMT2L units, whereas their RND signals are governed by a sequence generator that produces random sequences” Avital, in Para. [0066] discloses “The control input of the first two-to-one multiplexer selects between the first and the second inputs of the first two-to-one multiplexer for outputting at the output of the first two-to-one multiplexer, and the control input of the second two-to-one multiplexer selects between the first and the second inputs of the second two-to-one multiplexer for outputting at the output of the second two-to-one multiplexer.”).

Regarding claim 5 Avital teaches: The safety-security system of claim 1, further comprising: a first fixed delay circuit coupled to the input of the first computational device and preconfigured with a fixed delay, the first fixed delay circuit being configured to receive the at least one input, and to delay outputting the at least one input to the first computational device based on the fixed delay (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer.”); a second fixed delay circuit coupled to an output of the second computational device and preconfigured with the fixed delay, the second fixed delay circuit being configured to receive the second output, and to delay outputting the second output based on the fixed delay (Examiner note: computing device functions are met by the combinatorial logic crypto module 1200 operations) (Avital, in Para. [0174] discloses “The cryptographic module 1100 includes two main blocks; a combinatorial crypto-module 1110 containing the cryptographic logic and RMT2L units, and register arrays 1120 located at the input and output of the combinatorial logic” Avital, in Para. [0175] discloses “The modified combinatorial logic of a cryptomodule 1200 which utilizes the RMT2L concept is illustrated in Fig. 12” Avital, in Para. [0176] discloses “The crypto-module 1200 of FIG. 12 includes a Delay system block 1210 that produces Q different phase clock signals (for the RMT2L units) out of the system clock”).

Regarding claim 6 Avital teaches: The safety-security system of claim 5, further comprising: -19- 5343543-1INF-2018P51224USa first delay circuit comprising the first random delay circuit and the first fixed delay circuit, and configured to receive a configuration signal and to activate a first one of the first random delay circuit and the first fixed delay circuit and to deactivate a second one of the first random delay circuit and the first fixed delay circuit based on the configuration signal (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer”); and a second delay circuit comprising the second random delay circuit and the second fixed delay circuit, and configured to receive the configuration signal and to activate a first one of the second random delay circuit and the second fixed delay circuit and to deactivate a second one of the second random delay circuit and the second fixed delay circuit based on the configuration signal (Examiner note: operation (i.e. activation/deactivation) of the random delay circuits through configuration (i.e. control) signals is met by the controlled operations of the configurable logic module comprising S-box with RMT2L units) (Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator, which typically already exists inside crypto cores (e.g., an LFSR module). These signals are connected to the random signals of the RMT2L units (which determines the operated topology of the respective RMT2L units: Static or Dynamic with precharge or predischarge)”. Avital, in Para. [0176] discloses “The 8-bit S-box with the RMT2L units is the cryptographic module that in addition to its functional operation was added with several RMT2L units in different locations and may change their operation modes on run-time (and thus the system power consumption and timing).”).

Regarding claim 7 Avital teaches: The safety-security system of claim 1, wherein the random sequence generator comprises: a True Random Number Generator (TRNG) configured to generate a random number (Examiner note: the True Random Number Generator is equivalent to the Random Number Generator, RNG) (Avital, in Para. [0007] discloses “The idea of random precharge logic, RPL, technique presented in is to randomly precharge all the data inputs during the clock cycle with a random value generated from a random number generator (RNG).”); and a Pseudo Random Number Generator (PRNG) configured to receive the random number from the TRNG and generate the random bit sequence (Examiner note: as noted above, the pseudo random number (sequence) generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0115] discloses “The embodiments presented here perform Randomized Multi Topology and Timing Logic (RMT2L). The RMT2L approach is based on random selection between two topologies, static and dynamic” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”);

Regarding claim 8 Avital teaches: The safety-security system of claim 1 wherein the random delay selector is configured to select the random delay from a plurality of delay cycles based on the random bit sequence (Avital, in Para. [0115] discloses “The embodiments presented here perform Randomized Multi Topology and Timing Logic (RMT2L). The RMT2L approach is based on random selection between two topologies, static and dynamic” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”).
Avital fails to explicitly teach: The fault detection system of claim 1 
Ishida from the analogous technical field teaches: The fault detection system of claim 1 (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses fault detection in the system using configured gate circuit and comparative analysis of the outputs in order to improve system security against faults (Ishida, [0060, 0071]).

Regarding claim 9 Avital fails to explicitly teach: The safety-security system of claim 1, wherein: the fault detection circuit is configured to output the comparison result as a security alarm on a condition that the first input and the delayed second output are not the same.
Ishida from the analogous technical field teaches: The safety-security system of claim 1, wherein: the fault detection circuit is configured to output the comparison result as a security alarm on a condition that the first input and the delayed second output are not the same (Examiner note: security alarm is a fail signal, Para. [0036]) (Ishida, in Para. [0114] discloses “The list of open faults is indicated in terms of signal lines on which an open fault is likely to occur.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice,in view of the teaching of Ishida which discloses predefined (i.e. fail or alarm) signals in order to indicate fault and improve security in the system (Ishida, 0060, 0114).

Regarding claim 11 Avital fails to explicitly teach: The safety-security system of claim 1, wherein: the first computational device comprises a first safety-security mechanism configured to detect a first security event at the first computational device and to generate a first security flag based on detecting the first security event; the second computational device comprises a second safety-security mechanism configured to detect a second security event at the second computational device and to generate a second security flag based on detecting the second security event; and the fault detection circuit comprises a third safety-security mechanism configured to detect a third security event at the fault detection circuit and to generate a third security flag based on detecting the third security event.
Ishida from the analogous technical field teaches: The safety-security system of claim 1, wherein: the first computational device comprises a first safety-security mechanism configured to detect a first security event at the first computational device and to generate a first security flag based on detecting the first security event; the second computational device comprises a second safety-security mechanism configured to detect a second security event at the second computational device and to generate a second security flag based on detecting the second security event (Examiner note: the first (SM1), second (SM2), and third (SM3) security mechanisms are defined as blocks that include preconfigured and preprogrammed logical gate based units (i.e. registers, flip-flops), Para.[0054, 0055, 0056]; the SM1, SM2, and SM3 security mechanisms are met by coded logic units based on circuits configured of gates with specified input/output terminal interconnections, see examiner note above) (Ishida, in Para. [0106] discloses “The integrated circuit under test includes four input terminals x1, x2, x3, x4, two output terminals z1, z2, five internal signal nodes n1, n2, n3, n4, n5, five logic gates G1, G2, G3, G4, G5 and output buffers G6, G7. Input terminals x1 and x2 are connected to two inputs of NAND gate GI, the output of which is connected through the signal node n, to the input of the inverter gate G2 and to one input of OR gate G3. The output from the inverter gate G2 is connected through the node n2 to one input of AND gate G4 , and the output from the gate G3 is connected through the node n3 to the other input of AND gate G4 and to one input of AND gate G5.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”); and the fault detection circuit comprises a third safety-security mechanism configured to detect a third security event at the fault detection circuit and to generate a third security flag based on detecting the third security event (Examiner note: security flag is met by the faulty signal line) (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0159] discloses “one of open faults which are likely to occur in a semiconductor integrated circuit under test is selected for purpose of initialization. At next step 502, a confirmation is made to see whether or not a signal line having the open fault which is set up (or a faulty signal line) is subject to a switching operation”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses coded digital analytic units configured of logic gates and fault detection in the system using disclosed analytic units in order to improve system security against faults (Ishida, [0060, 0071, 0106, 0159]).

Regarding claim 12 Avital fails to explicitly teach:  The safety-security system of claim 11, further comprising: security alarm output circuit coupled to the first safety-security mechanism, the second safety-security mechanism, and the third safety-security mechanism, and configured to generate a security alarm on a condition that at least one of the first security flag, the second security flag, and the third security flag is received.
Ishida from the analogous technical field teaches: The safety-security system of claim 11, further comprising: security alarm output circuit (Examiner note: security alarm is a fail signal, Para. [0036]) (Ishida, in Para. [0114] discloses “The list of open faults is indicated in terms of signal lines on which an open fault is likely to occur.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”) coupled to the first safety-security mechanism, the second safety-security mechanism, and the third safety-security mechanism (Examiner note: the first (SM1), second (SM2), and third (SM3) security mechanisms are met by coded logic units based on circuits configured of gates with specified input/output terminal interconnections, see examiner note above) (Ishida, in Para. [0106] discloses “The integrated circuit under test includes four input terminals x1, x2, x3, x4, two output terminals z1, z2, five internal signal nodes n1, n2, n3, n4, n5, five logic gates G1, G2, G3, G4, G5 and output buffers G6, G7. Input terminals x1 and x2 are connected to two inputs of NAND gate GI, the output of which is connected through the signal node n, to the input of the inverter gate G2 and to one input of OR gate G3. The output from the inverter gate G2 is connected through the node n2 to one input of AND gate G4 , and the output from the gate G3 is connected through the node n3 to the other input of AND gate G4 and to one input of AND gate G5.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”), and configured to generate a security alarm on a condition that at least one of the first security flag, the second security flag, and the third security flag is received (Examiner note: security flag is met by the faulty signal line) (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0159] discloses “one of open faults which are likely to occur in a semiconductor integrated circuit under test is selected for purpose of initialization. At next step 502, a confirmation is made to see whether or not a signal line having the open fault which is set up (or a faulty signal line) is subject to a switching operation”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses coded digital analytic units configured of logic gates and fault detection in the system using disclosed analytic units coupled to the fail/faulty signal line (i.e. alarm) in order to improve system security against faults (Ishida, [0060, 0071, 0106, 0114, 0159]).

Regarding claim 13 Avital fails to explicitly teach:  The safety-security system of claim 12, wherein the security alarm output circuit is configured to be selectively enabled or disabled based on a configuration signal.
Ishida from the analogous technical field teaches: The safety-security system of claim 12, wherein the security alarm output circuit is configured to be selectively enabled or disabled based on a configuration signal (Examiner note: enabling/disabling detected delay fault follows by enabling/disabling related fault (i.e. alarm) signal) (Ishida, in Para. [0154] discloses “and also confirms whether or not there has been a sufficient number of test pattern sequence to enable the required detection of faults during a phase of deriving the test pattern sequence from the test pattern sequence list” Ishida, in Para. [0159] discloses “the pseudo-random pattern sequence generator may have a number of shift stages or a sufficient number of test pattern sequence may be stored in the memory so that test patterns are available for providing sufficient data to enable a delay fault of any logic gate with a distinction between a rising and a falling transition, an open fault on any signal line and a delay fault on any path to be detected as a detectable fault.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses a process to enable/disable a fault detection and producing a related fault (i.e. alarm) signal in order to improve system security against faults (Ishida, [0154, 0159]).

Regarding claim 14 Avital teaches: A safety-security system, comprising: a first computational device configured to receive at least one input and to generate a first output based on the at least one input, (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer”); 
Avital fails to explicitly teach: wherein the first computational device is configured to generate the first output by performing a first computation that converts the at least one input to the first output, where the first computation is based on a first set of instructions defined by first firmware stored on the first computational device; a second computational device configured to receive the at least one input and to generate a second output based on the at least one input, the second computational device is configured to generate the second output by performing a second computation that converts the at least one input to the second output, where the second computation is based on a second set of instructions defined by second firmware stored on the second computational device; 
Rice from the analogous technical field teaches: wherein the first computational device is configured to generate the first output by performing a first computation that converts the at least one input to the first output, where the first computation is based on a first set of instructions defined by first firmware stored on the first computational device; (Rice, in Para. [0034] discloses “It should be noted that once established, the instructions (e.g., broadly first or second instructions) may be sent via the peer-to-peer network to reach such peering devices.” Rice, in Para. [0046] discloses “the processing system establishes the peer-to-peer network via an instruction (e.g., first instruction) to at least one of the first of the plurality of peering devices or the second of the plurality of peering devices.” Rice, in Para. [0058] discloses “the computing system 300 comprises one or more hardware processor elements 302 (e.g., a central processing unit (CPU), a microprocessor, or a multi-core processor), a memory 304 (e.g., random access memory (RAM) and/or read only memory (ROM)), a module 305 for establishing a peer-to-peer network for rerouting network traffic of a telecommunication network during a network disruption and various input/output devices 306” Rice, in Para. [0056] discloses “functions or operations of the method 200 may include a storing, displaying and/or outputting step as required for a particular application.”) a second computational device configured to receive the at least one input and to generate , the second computational device is configured to generate the second output by performing a second computation that converts the at least one input to the second output, where the second computation is based on a second set of instructions defined by second firmware stored on the second computational device; (Rice, in Para. [0045] discloses “the processing system identifies a second peering device of the plurality of peering devices having a connection to the second device of the telecommunication network.” Rice, in Para. [0046] discloses “the at least one of the first of the plurality of peering devices or the second of the plurality of peering devices may communicate (e.g., using the same first instruction or a new second instruction) with other peering devices of the plurality of peering devices” Rice, in Para. [0050] discloses “the processing system may transmit an instruction to the at least one other of the peering devices to configure the at least one other of the peering devices to operate as the VNF. The instruction may indicate to the peering device where and/or how to obtain a configuration code for the VNF, may indicate to the peering device that configuration code will be provided via the processing system and/or from another source”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, in view of the teaching of Rice which discloses configurations and operations of a first and a second computational devices followed the appropriate instructions in order to improve control over computations in security system (Rice, [0034, 0045, 0046, 0050, 0056]).
Avital further teaches: a random sequence generator configured to generate a random bit sequence; a first delay circuit coupled to an input of the first computational device and configured to receive the at least one input, and to delay outputting the at least one input to the first computational device based on a delay; (Examiner note: the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0115] discloses “The embodiments presented here perform Randomized Multi Topology and Timing Logic (RMT2L). The RMT2L approach is based on random selection between two topologies, static and dynamic” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”); a second random delay circuit coupled to an output of the second computational device and configured to receive the second output and to delay outputting the second output based on the delay; (Avital, in Para. [0115] discloses “The construction of the RMT2L units and their utilization in a sophisticated random-delay and random-topology scheme results in a powerful high-immunity PA hardware.” Avital, in Para. [0140] discloses “two RMT2L units (510 and 520) are placed inside the logic path. As may be seen, these units are connected to the outputs of different standard gates at different locations, and they each have two control signals (CLK and RND) which are governed externally”);
Avital as modified fails to explicitly teach: and Page 6 of 14Attorney Docket No.: INF-2018P51224US a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.
Ishida from the analogous technical field teaches: and Page 6 of 14Attorney Docket No.: INF-2018P51224US a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.
(Examiner note: the fault detection circuit based on specified input/output system block terminal interconnections is met by the fault detection method using coded logic units based on circuits configured of gates with specified input/output terminal interconnections with preset output delays) (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0106] discloses “Input terminals x1 and x2 are connected to two inputs of NAND gate GI, the output of which is connected through the signal node n, to the input of the inverter gate G2 and to one input of OR gate G3 . The output from the inverter gate G2 is connected through the node n2 to one input of AND gate G4 , and the output from the gate G3 is connected through the node n3 to the other input of AND gate G4 and to one input of AND gate G5.” Ishida, in Para. [0107] discloses “the gates G1, G2, G3, G4, G5, G6, and G7 have gate delays (propagation delays) equal to 1, 1, 3, 2, 1, 1 and 1, respectively” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses fault detection in the system using described gate input/output interconnection and comparative analysis of the outputs in order to improve system security against faults (Ishida, [0060, 0071, 0106, 0107]).

Regarding claim 15 Avital teaches: The safety-security system of claim 14, further comprising: a random delay selector configured to determine a random delay based on the random bit sequence, wherein the first delay circuit includes a first random delay circuit configured to receive the at least one input, and to delay outputting the at least one input to the first computational device based on the random delay that is used as the delay (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer.” Avital, in Para. [0185] discloses “The S-box implementation contains the RMT2L units, whereas their RND signals are governed by a sequence generator that produces random sequences” Avital, in Para. [0066] discloses “The control input of the first two-to-one multiplexer selects between the first and the second inputs of the first two-to-one multiplexer for outputting at the output of the first two-to-one multiplexer, and the control input of the second two-to-one multiplexer selects between the first and the second inputs of the second two-to-one multiplexer for outputting at the output of the second two-to-one multiplexer.”), and wherein the second delay circuit includes a second random delay circuit configured to receive the second output, and to delay outputting the second output to the random output selector based on the random delay that is used as the delay. (Examiner note: as noted above, the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0115] discloses “The construction of the RMT2L units and their utilization in a sophisticated random-delay and random-topology scheme results in a powerful high-immunity PA hardware.” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”).

Regarding claim 16 Avital teaches: The safety-security system of claim 14, wherein:  -22- 5343543-1INF-2018P51224US the random sequence generator is configured to generate a further random bit sequence, and the safety-security system further comprises: a random delay selector configured to determine a random delay based on the further random bit sequence (Examiner note: as noted above, the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies)  (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer.”), wherein the first delay circuit includes a first random delay circuit configured to receive the at least one input, and to delay outputting the at least one input to the first computational device based on the random delay that is used as the delay, and wherein the second delay circuit includes a second random delay circuit configured to receive the second output, and to delay outputting the second output to the random output selector based on the random delay that is used as the delay (Avital, in Para. [0115] discloses “The construction of the RMT2L units and their utilization in a sophisticated random-delay and random-topology scheme results in a powerful high-immunity PA hardware.” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”).


Regarding claim 17 Avital teaches: The safety-security system of claim 14, wherein: the first delay circuit includes a first random delay circuit configured to determine Examiner note: as noted above, the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0115] discloses “The construction of the RMT2L units and their utilization in a sophisticated random-delay and random-topology scheme results in a powerful high-immunity PA hardware.” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”)

Regarding claim 19 Avital teaches: The safety-security system of claim 14, wherein one of the first output and the second output is a master output, and the fault detection system further comprises: an output switch configured to receive a configuration signal and selectively output the random output from the random output selector or the master output as a system output based on the configuration signal (Examiner note: as noted above, a master signal is met by the reference signal; as noted above the selector is met by the control unit of the input/output signals) (Avital, in Para. [0066] discloses “a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer. The control input of the first two-to-one multiplexer selects between the first and the second inputs of the first two-to-one multiplexer for outputting at the output of the first two-to-one multiplexer, and the control input of the second two-to-one multiplexer selects between the first and the second inputs of the second two-to-one multiplexer for outputting at the output of the second two-to-one multiplexer.”).

Regarding claim 20, claim 20 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

 Regarding claim 21, claim 20 dependent on claim 20 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 21 and rejected for the same reasons.

Regarding claim 22 Avital fails to explicitly teach: The safety-security system of claim 1, wherein the first computational device and the second computational device 
Rice further teaches: The safety-security system of claim 1, wherein the first computational device and the second computational device are configured to generate the first output and the second output, respectively, based on the same one or more inputs (Rice, in Para. [0058] discloses “the computing system 300 comprises one or more hardware processor elements 302 (e.g., a central processing unit (CPU), a microprocessor, or a multi-core processor), a memory 304 (e.g., random access memory (RAM) and/or read only memory (ROM)), a module 305 for establishing a peer-to-peer network for rerouting network traffic of a telecommunication network during a network disruption and various input/output devices 306” Rice, in Para. [0056] discloses “functions or operations of the method 200 may include a storing, displaying and/or outputting step as required for a particular application.” Rice, in Para. [0046] discloses “the at least one of the first of the plurality of peering devices or the second of the plurality of peering devices may communicate (e.g., using the same first instruction or a new second instruction) with other peering devices of the plurality of peering devices”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, in view of the teaching of Rice which discloses input/output operations of a first and a second computational devices followed the appropriate instructions in order to improve control over computations in security system (Rice, [0046, 0056, 0058]).

Regarding claim 23 Avital fails to explicitly teach: The safety-security system of claim 1, wherein the at least one input is a set of inputs.
Rice from the analogous technical field teaches: The safety-security system of claim 1, wherein the at least one input is a set of inputs (Examiner note: applying one or more inputs is met by the operations of module 305 controlling inputs in devices) (Rice, in Para. [0058] discloses “a module 305 for establishing a peer-to-peer network for rerouting network traffic of a telecommunication network during a network disruption and various input/output devices 306”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, in view of the teaching of Rice which discloses control by module 305 over input operations of computational devices in order to improve control over computations in security system (Rice, [0058]).

Regarding claim 24 Avital fails to explicitly teach: The safety-security system of claim 1, wherein the first computational device is a first processing core and the second computational device is a second processing core.
Rice from the analogous technical field teaches: The safety-security system of claim 1, wherein the first computational device is a first processing core and the second computational device is a second processing core (Rice, in Para. [0023] discloses “a "processing system" may comprise a computing device including one or more processors, or cores”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, in view of the teaching of Rice which discloses processing cores of computational devices in order to improve computational efficiency in the system (Rice, [0023]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Avital et al (US 2019/0028263 A1) (hereafter Avital), in view of Ishida et al. (US 2002/0011827 A1) (hereafter Ishida), and in view of Halford (US 2018/0018216 A1) (hereafter Halford).

Regarding claim 10 Avital, as modified, fails to explicitly teach: The safety-security system of claim 1, wherein the fault detection system is configured to receive a configuration signal and selectively output the comparison result based on the configuration signal.
Halford from the analogous technical field teaches: The safety-security system of claim 1, wherein the fault detection system is configured to receive a configuration signal and selectively output the comparison result based on the configuration signal (Examiner note: fault detection is met by the failure or error detection; ECC stands for an error correction code) (Halford, in Para. [0026] discloses “Systems of the present disclosure provide redundancy whereby system components can fail, either sequentially or in multiples, with the system detecting, isolating, and rapidly reconfiguring itself with little or no interruption in quality of performance” Halford, in Para. [0011] discloses “The present disclosure, in one or more embodiments, additionally relates to a method of error detection. The method may include receiving data, applying an error correction code to the data to obtain ECC data, and verifying the data by comparing the data to the ECC data.” Halford, in Para. [0027] discloses “Configuration table entries for multiple components may be comparatively rated. When error rate limits are reached or failures occur, the comparative ratings may be adjusted or dynamically reconfigured.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice and Ishida, in view of the teaching of Halford which discloses redundancy of the system security and failure (i.e. fault or error) detection in order to improve diagnostics and security in the system (Halford, [0011, 0026, 0027]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431         

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431